20-11714-mew          Doc 3     Filed 07/27/20 Entered 07/27/20 20:13:36                 Main Document
                                             Pg 1 of 12



GIBSON, DUNN & CRUTCHER LLP
Matthew K. Kelsey
Alan Moskowitz
200 Park Avenue
New York, NY 10166
(212) 351-4000 (Tel)
(212) 351-4035 (Fax)

Counsel to the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                                           Chapter 15

 YMAGIS SA,1                                                      Case No. 20-______ (__)

                  Debtor in a Foreign Proceeding.




 DECLARATION OF FOREIGN REPRESENTATIVE IN SUPPORT OF VERIFIED
CHAPTER 15 PETITION AND EMERGENCY MOTION FOR PROVISIONAL RELIEF

          I, Jean Mizrahi, do hereby declare, under penalty of perjury under the laws of the United

States of America, that:

          1.     On July 27, 2020 (the “Petition Date”), Ymagis SA (“Foreign Debtor”)

commenced a chapter 15 case (the “Chapter 15 Case”) by filing a petition seeking recognition of

the redressement judiciaire proceeding (the “Foreign Proceeding”) currently pending before the

Commercial Court of Paris (Tribunal de commerce de Paris) (the “French Court”) as a foreign

main proceeding pursuant to chapter 15 of title 11 of the United States Code, 11 U.S.C. §§ 101 et

seq. (the “Bankruptcy Code”). In its opening ruling, the French Court held that I have been




 1
     The Foreign Debtor’s French SIREN Number is 499 619 864. The location of the Foreign Debtor’s registered
     office is 61 Boulevard, MacDonald, 75019 Paris, France.
20-11714-mew         Doc 3    Filed 07/27/20 Entered 07/27/20 20:13:36              Main Document
                                           Pg 2 of 12



appointed to act as the foreign representative of the Foreign Debtor in connection with the Chapter

15 Case.

        2.     I currently serve as the Chairman and Chief Executive Officer of the Foreign

Debtor. I co-founded the Foreign Debtor in 2007 with my business partner, Christophe Lacroix.

My professional experience includes (a) serving as Managing Director of Eclair Group, a French

film laboratory, (b) founding Decoralia, an e-commerce website dedicated to interior design and

furniture, (c) serving as Managing Partner of the financial advisory and asset management firm

Lazard, where I set up Lazard’s Asian branch with offices in Singapore, Hong Kong and Beijing,

(d) serving as Deputy Chief Executive Officer of Elysée Investissements, an investment fund, and

(e) working for the French Ministry of Industry and for the Department of Treasury. I graduated

from the École Polytechnique and École Nationale des Ponts et Chaussées, which are engineering

schools in France.

        3.     I submit this declaration in support of (a) the Verified Petition Under Chapter 15

for Recognition of a Foreign Main Proceeding (together with the Chapter 15 Petition for

Recognition of a Foreign Proceeding (Official Form 401) filed for the Foreign Debtor, the

“Petition”) and (b) the Emergency Motion for Provisional Relief (the “Emergency Motion”), each

filed contemporaneously herewith, and to provide an overview of the Foreign Debtor and its

current circumstances. I have reviewed the Petition, and it is my belief that the relief sought therein

is essential to the Foreign Debtor’s reorganization in the Foreign Proceeding as described in the

Petition.

        4.     Except as otherwise indicated, the facts set forth in this declaration are based upon

my personal knowledge, my review of relevant documents, information provided to me by the

Foreign Debtor’s advisors and by employees with responsibility for the relevant business and




                                                  2
20-11714-mew        Doc 3     Filed 07/27/20 Entered 07/27/20 20:13:36             Main Document
                                           Pg 3 of 12



corporate matters addressed in the Petition, or my opinion based upon experience, knowledge, and

information concerning the Foreign Debtor and its worldwide affiliates (the “Group”) and the

industry in which it operates. I am authorized to submit this declaration on behalf of the Foreign

Debtor, and if called upon to testify, I would testify competently to the facts set forth herein.

       Section I of this declaration describes the Group’s businesses, corporate structure, history

and current indebtedness. Section II describes the events giving rise to the Foreign Proceeding.

Sections III describes the Group’s prepetition restructuring efforts. Section IV describes the

Foreign Proceeding and the Chapter 15 Case.

I.     Overview of the Group

       A.      Overview of the Group’s Business

       5.      I co-founded the Foreign Debtor in 2007 with my business partner, Christophe

Lacroix. The Foreign Debtor is a French-based company engaged in the digital cinema sector,

specializing in digital technologies for the film and audiovisual industry. Services performed by

the Foreign Debtor include rental of equipment related to the manufacture and circulation of

audiovisual works, and the acquisition and holding of direct or indirect interests in companies that

perform similar or complementary activities in the digital cinema area. The Foreign Debtor’s

headquarters is located in Paris, France.

       6.      At its founding, the Foreign Debtor’s business centered around financing and

leasing digital cinema equipment in France and Europe. Since then, the Foreign Debtor set about

diversifying its business. Today, the Foreign Debtor, through its direct and indirect subsidiaries

(collectively, the “Group”), has four business units:

       7.       CinemaNext is a cinema operating services company, offering innovative

solutions for film exhibitors. Services include the sales and installation of projection and sound

systems, supplying consumables and spare parts, design, consulting, maintenance, technical


                                                  3
20-11714-mew        Doc 3     Filed 07/27/20 Entered 07/27/20 20:13:36              Main Document
                                           Pg 4 of 12



support, software solutions, seating and interior cinema layout, content management, 3D

projection systems and glasses, dynamic display screens, and virtual reality. CinemaNext

technicians have installed more than 13,000 screens to date, and approximately 9,500 screens in

Europe are currently under service contracts. The main service center is located in Liège-Blegny

(Belgium), and regional offices are present in 26 territories across Europe, the United States, Africa

and the Middle East.

        8.      Éclair provides content and distribution services to the motion picture and

television industries including post-production, versioning and accessibility (e.g., subtitles and

dubbing), digital distribution, preservation and theatrical delivery. Éclair was founded in 1907 in

the early days of cinema. It is headquartered in Paris-Vanves (France) and has creative and

distribution offices located in London, Berlin, Karlsruhe, Madrid, Barcelona, New York, Liège,

Vicenza, Augy-Auxerre, Malakoff, Strasbourg and Rabat.

        9.      Illucity operates four virtual reality adventure parks in France and also provides

virtual reality activities via franchise contracts for the operation of virtual reality adventure parks

by cinema multiplexes, family entertainment centers, and location-based entertainment centers

(e.g., a place of business that hosts virtual reality experiences).

        10.     Virtual Print Fees (“VPF”) relating to the financing and leasing of digital cinema

equipment. A VPF is a remuneration paid by film distributors for the opportunity to have their

films screened by digital cinema equipment financed by Ymagis. VPFs were a useful mechanism

to bring cinemas into the digital age, although these agreements have begun to phase out on a

country by country basis. The Group has installed approximately 6,400 screens with VPF

contracts. VPF sales are expected to decrease and come to an end by 2022.




                                                   4
20-11714-mew        Doc 3    Filed 07/27/20 Entered 07/27/20 20:13:36            Main Document
                                          Pg 5 of 12



       11.     The Foreign Debtor currently has a staff of 28, all of whom are located in France,

and the Group has approximately 750 full-time staff. The Group currently has 63 companies

located in 22 countries, 17 of which are in Europe (France, Austria, Belgium, Belarus, the Czech

Republic, Germany, Spain, the United Kingdom, Croatia, Hungary, Luxembourg, Italy, the

Netherlands, Poland, Portugal, Romania, Russia, Spain and Switzerland) and the remainder in the

United States, United Arab Emirates, Morocco and Turkey. Through its business units, the Group

generated total revenues of €166.9 million in 2018 and €156 million in 2019.

       B.      Deployment Agreements

       12.     In connection with the distribution of films on digital projection equipment, the

Foreign Debtor is a party to various film or other media digital cinema deployment agreements

(the “Deployment Agreements”) with United States counterparties. These Deployment

Agreements have the potential to yield significant revenue for the Group.

       13.     A number of the Deployment Agreements contain “ipso facto” termination clauses,

allowing the relevant counterparty to terminate such Deployment Agreement due to the bankruptcy

and/or insolvency of the Foreign Debtor.

       C.      Overview of the Group’s Financial Position and Capital Structure

       14.     The Foreign Debtor is a société anonyme, which is the French equivalent of a U.S.

corporation, organized and existing under the laws of France. As reflected in the organizational

chart attached hereto as Exhibit A, the Foreign Debtor is the direct or indirect parent of all other

companies in the Group.

       15.     The Foreign Debtor has authorized and issued one class of common stock, which

has been listed on the NYSE Euronext market in Paris since its initial public offering on May 7,

2013. As of March 31, 2020, (a) Targetin SAS, a holding company controlled by me in my




                                                 5
20-11714-mew        Doc 3    Filed 07/27/20 Entered 07/27/20 20:13:36             Main Document
                                          Pg 6 of 12



individual capacity and owned by me and by employees and ex-employees of the Group, held 22%

of the outstanding shares, and (b) the general public held 78% of the outstanding shares.

       16.     Following a restructuring transaction completed in March 2020 (the

“Restructuring”), discussed further below, the Foreign Debtor had a total of €26.8 million in debt

maturing over seven years, consisting of (a) “Super Senior Debt” in the amount of €6.9 million,

with priority over all other residual financial debt, maturing in 2022 (“Super Senior Debt”), (b)

“Senior Debt 1” in the amount of €16.6 million, maturing in 2024 with a possible extension to

2025 if no refinancing has been put in place by 2024 (“Senior Debt 1”), and (c) “Senior Debt 2”

in the amount of €3.2 million, which is subordinate to the Senior Debt 1 with respect to the

proceeds from any sale of assets, maturing in 2026 with a possible extension to 2027 (“Senior

Debt 2”).

       17.     Pursuant to the Restructuring, the Foreign Debtor also issued €9.2 million in

convertible bonds maturing September 30, 2024, subject to the Foreign Debtor’s right to “call” or

repurchase all or part of the bonds under certain conditions linked to the Foreign Debtor’s available

liquidity (the “Convertible Bonds”). The bondholders were given the right to convert the

Convertible Bonds twice a year at the end of the 18-month period following their issuance. The

Convertible Bonds would accrue annual interest of 3% payable through the transfer of five new or

existing ordinary shares of the Foreign Debtor per bond every six months. Each bond has a value

of €1,000 and would be redeemed for 333 ordinary shares of the Foreign Debtor upon maturity,

corresponding to an implied price of €3.00 per ordinary share.

       18.     Additionally, pursuant to the Restructuring, then-existing shareholders of the

Foreign Debtor received one equity warrant for each existing ordinary share held, with two




                                                 6
20-11714-mew        Doc 3     Filed 07/27/20 Entered 07/27/20 20:13:36              Main Document
                                           Pg 7 of 12



warrants allowing them to subscribe for one new ordinary share at a price of €3 per ordinary share

(the “Warrants”).

       19.     The Foreign Debtor’s capital structure has not substantially changed following the

Restructuring. However, as discussed further below, as a consequence of the commencement of

the redressement judiciaire, the Restructuring Agreement (defined below) is terminated by

operation of French insolvency laws, and the French Court will determine the effect of such

termination on the transactions involved in the Restructuring.

II.    Events Giving Rise to the Foreign Proceeding

       20.     The cinema industry was hit hard by the global shutdown resulting from Covid-19.

Before the Covid-19 pandemic, the Group benefited from profitable operations with a positive

EBITDA of €8 million euros in 2019 and a strong start to 2020. Because the Group’s revenues are

almost entirely derived from the cinema industry, the total shutdown of theaters in France and

elsewhere for almost three months caused by Covid-19 had a severe, negative impact on the

Group’s business activity. To make matters worse, the Group had placed large orders with its

suppliers based on its strong start to 2020, but the months-long shutdown drastically reduced the

Group’s income, and the recovery has been slow even as certain countries emerge from lockdown.

       21.     Seeking to generate liquidity, the Foreign Debtor conducted discussions with equity

investors, but failed to obtain the liquidity needed to ensure the Group’s long-term viability.

Further, the Foreign Debtor’s banks denied its application for a French state-guaranteed loan

because of the recent Restructuring despite satisfying all the criteria for such a loan.

       22.     Unable to meet unprecedented challenges posed by the economic dislocation

caused by the Covid-19 pandemic, on June 24, 2020, the Foreign Debtor and certain (but not all)

of its subsidiaries in the Group filed with the registry of the French Court a declaration of cessation

of payments in order to obtain the opening of a court-ordered redressement judiciaire. The other


                                                  7
20-11714-mew        Doc 3     Filed 07/27/20 Entered 07/27/20 20:13:36           Main Document
                                           Pg 8 of 12



Group companies involved in the redressement judiciaire are CinemaNext France, Ymagis

Engineering Services, Éclair Digital Service, Éclair Media and Villette Virtual. The remaining

Group companies are not affected by the redressement judiciaire and continue their business

activities outside of a court-supervised procedure in any jurisdiction.

       23.     The Foreign Debtor has paid a retainer to Gibson, Dunn & Crutcher LLP in which

the Foreign Debtor has a pro rata ownership interest. The retainer is held in a Citibank bank

account located in New York.

III.   Financial Restructuring Efforts Prior to Commencement of the Foreign
       Proceeding

       24.     Prior to the Restructuring, the Foreign Debtor had approximately €52 million in

debt that it was struggling to service. Therefore, in February 2019, the Foreign Debtor entered into

discussions with its bondholders and bank creditors, supervised by a court-appointed ad hoc

representative (conciliateur), Maître Jonathan El Baze, with a view to reducing the total amount

of the Foreign Debtor’s net financial debt, strengthening the Group’s capital position, and

rescheduling the repayment of the Foreign Debtor’s residual debt. During the negotiations, the

Foreign Debtor and its advisors redefined a business plan and a sustainable level of debt in line

with the Group’s prospects.

       25.     After several standstill agreements had been granted to the Foreign Debtor, the

negotiations resulted in a restructuring agreement (the “Restructuring Agreement”) that was

unanimously approved by the Foreign Debtor’s bondholders and bank creditors. The Restructuring

Agreement provided a sustainable framework for the Group’s activities, its employees and its

customers, and offered its existing shareholders the opportunity to participate in the Group’s

recovery.




                                                 8
20-11714-mew        Doc 3    Filed 07/27/20 Entered 07/27/20 20:13:36           Main Document
                                          Pg 9 of 12



       26.     The Group consummated the Restructuring in March 2020, following entry of an

order by the President of the French Court on March 27, 2020 approving the Restructuring

Agreement in accordance with article L.611-8 of the French Commercial Code. Pursuant to the

Restructuring: (a) €13.9-16.2 million in debt was written off, (b) €9.2 million in debt was

exchanged for the Convertible Bonds, (c) €26.8 million in debt was reinstated and rescheduled

over seven years, consisting of the Super Senior Debt, Senior Debt 1, and Senior Debt 2, (d) then-

existing shareholders received the Warrants, and (e) the French State accepted the repayment of

the Foreign Debtor’s public debt on a 12-24-month basis. The Restructuring reduced the Group’s

net financial debt by approximately 47%.

IV.    The Foreign Proceeding and this Chapter 15 Case

       27.     As noted above, on June 24, 2020, the Foreign Debtor filed a request to open the

Foreign Proceeding with the French Court. In an order dated June 30, 2020 (the “Redressement

Order”), the French Court opened the Foreign Proceeding and authorized me, as the foreign

representative of the Foreign Debtor, to commence this Chapter 15 Case. On July 27, 2020, I

caused the Foreign Debtor to file an Official Form 410 (Chapter 15 Petition for Recognition of a

Foreign Proceeding) commencing this Chapter 15 Case.

       28.     As a consequence of the commencement of the redressement judiciaire, the

Restructuring Agreement is terminated by operation of French insolvency laws. Hence, none of

the terms of the Restructuring Agreement remain in effect. The French Court will determine the

effect of such termination on the Foreign Debtor’s capital structure and the transactions involved

in the Restructuring.

       29.     The Redressement Order expressly states, inter alia, that French insolvency laws

prohibit contractual counterparties from terminating any contract or agreement with the Foreign

Debtor due to the bankruptcy or insolvency of the Foreign Debtor, and its entry automatically


                                                9
20-11714-mew        Doc 3    Filed 07/27/20 Entered 07/27/20 20:13:36            Main Document
                                         Pg 10 of 12



imposes a stay on certain creditor actions. This relief is critical to the success of the Foreign

Proceeding to ensure that the Foreign Debtor is not deprived of valuable contractual rights,

including those arising from the Deployment Agreements, solely due to its commencement of the

Foreign Proceeding. To ensure that this relief extends to contracts whose subject matter and/or

counter-parties are located within the United States, the Emergency Motion requests that the Court

grant provisional relief to extend the protections of sections 362 and 365(e) of the Bankruptcy

Code until the Court decides whether to grant the Petition. The Petition requests that the Court

approve the application of section 365(e) to this Chapter 15 Case on a final basis nunc pro tunc to

the Petition Date, to ensure that counter-parties comply with the Redressement Order and do not

use the commencement of the Foreign Proceeding as a basis to terminate or modify contracts.

                                       CONCLUSION

       In conclusion, for the reasons stated herein and in the Petition, I respectfully request that

(a) the Emergency Motion and (b) the Petition for recognition of the Foreign Proceeding as a

foreign main proceeding each be granted in its entirety, together with such other and further relief

as this Court deems just and proper.


       I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge, information and belief.

Dated: July 27, 2020


                                              /s/ Jean Mizrahi
                                              Name: Jean Mizrahi
                                              Title: Foreign Representative




                                                10
20-11714-mew   Doc 3   Filed 07/27/20 Entered 07/27/20 20:13:36   Main Document
                                   Pg 11 of 12




                                   Exhibit A


                             Organizational Chart
          Legal chart of the group as at 31 Mars
          2020                                                                                                                                                             Eclair V&A
                                                                             Targetin                 Institutionnels                 Public                 100%
                                                                                                                                                                              FR75
       Légende
          Actionnaire         VPF                                                20,8%                        52,5%                           26,8%
          Holding Groupe      Autres                                                                                                                                    Eclair Digital
                                                                                                                                                             100%
                                                                                                                                                                       Services FR74
          CinemaNext          Ouverture RJ                                                              Ymagis SA
          Eclair              Pas d’ouverture
          Ent. dormantes /
          non signific.
                                                                                                      France FR20                                                      Eclair Theatrical
                                                                                                                                                             100%
                                                                                                                                                                       Services FR73
           100%                                            100%                    100%                      100%                    100%                    50%                              100%
          CinemaNext (ex                                   Ymagis Engineering       CinemaNext Suisse        Eclair Preser. France    Eclair Media France            Eclair Media Maroc          Studio 8 Maroc
           dcinex) BE10                                      Services FR30               CH20                        FR66                     FR62                          FR63                     MA30
                                                           40%         50%         100%                      51%                     100%                           100%
51%     CinemaNextSpain (ex
                                                              CinemaNext            CinemaNext Maroc                                    Eclair Logistics                    Eclair Italy       Ymagis UGC France   100%
            Proyecson)                                                                                             Orfeo FR72
                                                              France FR40                MA20                                            France FR50                           IT20                  FU10
               ES20
           100%                    100%                    51%                     100%                      100%                           100%                    100%
           CinemaNext                  CN* Allemagne              3 Delux               CinemaNext Rus        Audiotitres Maroc         Eclair Logistics             DSAT Cinema Luxem.           Ymagis UGC       100%
           Portugal PT                     DE10                    FR68                      RU10                  MA10                 Belgium BE50                        LU10                 Belgique FU20
                                    90%                    100%                    51%                       100%                    100%                           100%
60%                                  CinemaNext Holland
           CinemaNext                                      Ymagis Systemhaus       CinemaNext Hongrie        Studio 7 Allemagne       Holding V&A (ex Eclair           Eclair Logistics        Ymagis UGC Italie   100%
            UK GB20                  (ex Dcinex Benelux)         DE60                    HU10                       DE40                Digit. Serv.) FR71               UK GB30                    FU40
                                            NL10
          100%                      50%                    100%                    60%                       80%                     80%                            100%
                                                                                                                                        Direct Cinema
               TLS                 CinemaNext Pologne      CN* Amérique Nord        CinemaNext Rouma.        Eclair Inside France                                   Eclair Logistics Germa.       Ymagis UGC       80%
                                                                                                                                       Amérique du Nord
               GB21                      PL10                  LLC US30                   RO10                       FR64                                                    DE50                Espagne FU30
                                                                                                                                            US20
                                    51%                    75%                     60%                       100%                    100%                           100%
100%
          CinemaNext                  CinemaNext Rep.       CN* AmériqueNord         CinemaNext Italie                                 Ymagis Espagne                Technison Espagne            Ymagis TF (ex    100%
          Sinema TR10                                                                                           ST’501 FR69
                                          Cz. CZ10             Hdg US40                   IT10                                             ES10                            ES30                  Projectiv) FR70
                                    77%                                            60%                       100%                                                   100%
51%
        CinemaNext Dijital         CinemaNext Autriche                              CinemaNext Biélo.                                                                  Eclair Logistics
          Sinema TR20                                                                                            Tevisa FR67
                                         AT10                                             BY10                                                                          Spain ES50
                                                                                   51%                       100%                    100%                           100%
100%
        CN* moyen orient                                                            CinemaNext Croatie                                 Ymagis Allemagne              Eclair Studios Germa.
             AE10                                                                                                   YIT MA40
                                                                                          HR10                                              DE30                              DE90
                                                                                                                                             Illucity
100%       Illucity (Ymagis             Villette Virtual     Marseille Virtual       Bordeaux Virtual            Bercy Virtual                                             Brest Virtual                            Eclair Game
                                                                                                                                         Developpement                                          Virual Adventure
          Entertain.) FR80                   FR81                FR82                     FR83                      FR84                                                      FR86                                     FR90
                                                                                                                                              FR85
                                                 100%                  100%                    100%                     100%                          100%                          100%                 100%       100%
